Citation Nr: 0426112	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, to which the veteran filed a timely notice of 
disagreement (NOD) in October 2002.  Thereafter, the RO 
undertook additional development of evidence pertaining to 
the claim at issue, as well as an unrelated claim for an 
increased rating.  The denial of service connection for PTSD 
was confirmed in a February 2003 rating decision.  After a VA 
Form 9 was filed in February 2003 the case was remanded by 
the Board in January 2004 to afforded the veteran the 
opportunity to testify before a traveling Veterans Law Judge 
and that hearing was conducted on May 4, 2004.  

While, as noted, a VA Form 9 has been filed in this case, an 
appeal from the August 2002 rating action had not been 
perfected.  This is because the RO has never issued a 
statement of the case (SOC) (and because no SOC has ever been 
issued, no supplemental SOC has been issued).  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2003).  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (2003).  So, an appeal can only be perfected by 
filing a Substantive Appeal, after an SOC is issued.  Here, 
because no SOC has ever been issued, the appeal has not been 
perfected.  

Where a veteran files a NOD and the RO has not issued an SOC, 
the claim must be remanded to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the claim 
for service connection for PTSD will be remanded to the RO 
for appropriate disposition, including issuance of a SOC 
which complies with 38 U.S.C. § 7105(d)(1), prior to further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

As alluded to earlier, the August 2002 RO rating decision 
denied service connection for PTSD.  In a written statement 
received in October 2002, the veteran expressed disagreement 
with that denial.  The RO, however, has not provided the 
veteran with an SOC in response to this NOD.  And the RO 
must, in addition, give the veteran an opportunity to perfect 
an appeal to the Board by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  

The veteran's service medical records (SMRs) and service 
personnel records have been obtained and are negative for 
evidence that the veteran was the victim of an assault or 
attempted assault by serviceman (as she has stated in letters 
and testified).  However, the medical history questionnaire 
at examination for service discharge in February 1979 
reflects that she complained of frequent trouble sleeping and 
nervous trouble of some sort.  It was noted that she was 
taking Valium for a sleep disturbance and that she was a 
sleepwalker but also that she was taking medication for 
nervous trouble.  The service personnel records reflect that 
she was discharged from service because, at least in part, 
she was under stress due to family problems.  

In July 2002 the RO requested incident reports, inservice 
police reports, etc. concerning an attempted assault upon the 
veteran at Ft. Devins, Massachusetts, between July 1978 and 
February 1979 (which at the May 2004 Board hearing she 
testified occurred in the summer of 1978) while assigned to 
Company D, 2nd Battalion, AIS.  There is no indication that 
there has been a response to this latter request.  

So, the RO must continue efforts to obtain such records until 
it is clear that the records do not exist or that further 
efforts to obtain those records would be futile.  VA will end 
its efforts to obtain records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2003).  

At the May 2004 hearing the veteran testified that she had 
been treated since January 2004 at the Greeley VA Medical 
Center for PTSD (page 6 of that transcript) and that she had 
been treated for other conditions at the Cheyenne, VA Medical 
Center.  Records from January to April 2004 have been 
obtained from the Greeley VA Medical Center.  However, since 
this case must be remanded all additional records from that 
facility since April 2004 should be obtained from the Greeley 
VA Medical Center.  

Also at the May 2004 hearing the veteran testified that after 
service she had unsuccessfully sought psychiatric counseling 
through her private medical care provider, Kaiser Permanente, 
but she did not specify when and where this occurred (page 17 
of the transcript).  She had first received psychiatric 
treatment after service from Dr. Art Jones beginning in 1988 
but that he was no longer in practice (page 18).  Within a 
year after beginning treatment with Dr. Jones, she had made a 
suicide attempt following which she had received psychiatric 
treatment from a "state" hospital and had psychotic 
symptoms but in 1991 she was taken off of anti-psychotic 
medication and put on Prozac.  At that time the diagnoses 
were major depression, anxiety, and PTSD (pages 18 and 19).  
She had applied for but not yet received Social Security 
benefits (page 21).  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and satisfied.   

2.  The RO should prepare a letter asking the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available 
information that might corroborate the veteran's 
alleged stressors.  
Specific attention is drawn to pages 6 through 
16 of the transcript of the May 2004 travel 
Board hearing with respect to alleged in-service 
stressors.  

The veteran claims that in the summer of 1978 
she was assaulted by a serviceman whose name she 
can not remember which she was stationed at Ft. 
Devins, Massachusetts.  Send USASCRUR copies of 
any personnel records obtained showing service 
dates, duties, and units of assignment, etc.  
Specifically ask USASCRUR or, if necessary, the 
National Personnel Records Center (NPRC) 
for any incident reports or police reports or 
other records which might document the incident.  

3.  The veteran should be requested to clarify 
whether she is now receiving Social Security 
benefits.  

If the veteran reports receiving Social Security 
disability benefits, contact the Social Security 
Administration (SSA) and obtain a copy of the 
decision concerning the veteran's claim for 
disability benefits with that agency, including 
any medical records used to make the decision, 
copies of any hearing transcripts, etc.  

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for PTSD.  
Ask the veteran to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.  

This should include, but is not limited to, all 
records from Kaiser Permanent, Dr. Art Jones, 
the state hospital which treated her following 
her treatment by Dr. Jones.  

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2003).  

5.  The RO should request all records of VA 
treatment for PTSD at the VA Medical Center in 
Greeley, Colorado, since April 2004.  

6.  Following completion of the above, the RO 
should make a specific determination based upon 
the complete record with respect to whether the 
veteran was exposed to a stressor or stressors 
in service, and, if so, the nature of the 
specific stressor or stressors. Should the RO 
determine that the record establishes the 
existence of a stressor or stressors, the RO 
should specify which stressor or stressors in 
service have been established by the record. In 
reaching this determination, the RO should 
address any credibility questions raised by the 
evidence.

7.  The RO should then make arrangements with 
the appropriate VA medical facility for the 
veteran to undergo a VA psychiatric examination 
to obtain a medical opinion concerning the 
nature, etiology, and probable time of onset of 
each psychiatric disorder, other than a 
personality disorder, which she currently has.  
The summary of verified stressors, if any, 
should be directed to the attention of the VA 
examiner.  The VA examiner should indicate 
whether it is at least as likely as not that any 
psychiatric disorder currently present is 
etiologically related to the veteran's military 
service.  Specific attention should be paid to 
distinguishing between any signs and symptoms of 
a personality disorder or any other 
developmental disorder from those of any 
currently present acquired psychiatric disorder 
that may exist.  A medical opinion also is 
needed to either confirm or rule out a diagnosis 
of PTSD.  If the veteran has PTSD, the VA 
examiner must indicate whether it is due to a 
verified stressor in service.  If so, specify 
the stressor.  If PTSD is not diagnosed, the 
examiner should explain why the veteran does not 
meet the criteria for this diagnosis.  Send the 
claims folders (c-files) to the examiner for a 
review of the veteran's pertinent medical 
history, to facilitate making these important 
determinations.  The rationale for all opinions 
expressed should be discussed.  The examination 
report must confirm that the claims folder was 
reviewed. 

8.  Thereafter, the RO should readjudicate the 
claim.  If the benefit remains denied, the RO 
should send the veteran and her representative 
an SOC on the issue of entitlement to service 
connection for PTSD.  They should be advised 
that a timely substantive appeal, such as a VA 
Form 9 or equivalent statement, then must be 
submitted to "perfect" an appeal on this 
specific issue. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


